                                          Case 3:17-cv-07357-RS Document 197 Filed 08/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    MICHAEL ZELENY,                                    Case No. 17-cv-07357-RS
                                                       Plaintiff,
                                  11
                                                                                           REFERRAL FOR SETTLEMENT
                                                v.
                                  12
Northern District of California
 United States District Court




                                  13    XAVIER BECERRA, et al.,
                                                       Defendants.
                                  14

                                  15

                                  16          The parties are hereby REFERRED to a randomly assigned Magistrate Judge for the

                                  17   purpose of engaging in a settlement conference, to take place, ideally, within the next 60 days, if

                                  18   the Magistrate Judge’s schedule permits.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 26, 2021

                                  23

                                  24                                                    ______________________________________
                                                                                        __________________________     _____
                                                                                                                          _________
                                                                                        RICHARD SEEBORG
                                  25                                                    Chief United States District Judge
                                  26
                                  27

                                  28
